DETAILED ACTION

This office action is in response to the application filed on 05/04/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 05/04/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020, 05/11/2020, 05/06/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4,   Applicant recite the limitations “… prior operational states of the voltage regulator …”, “… current operational states of the voltage regulator …” in claim 1,  and further recites “… the operational states of the voltage regulator …” in claim 4. It is not clear if “… the operational states of the voltage regulator …” in claim 4 is intended to referring to the prior current operational states, the current operational states of the voltage regulator, or different operational states of the voltage regulator.  Therefore, the metes and bounds of the claim are unclear.  Applicant’s correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15-16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by NAGATO et al. (US Patent or PG Pub. No. 20200373836, hereinafter ‘836).
Claim 1, ‘836 teaches an apparatus (e.g., see Abstract, Fig. 1-21) comprising: 
a voltage regulator (e.g., the output voltage regulated 7) operative to convert an input voltage into an output voltage (e.g., Vout, see Fig. 1); a storage resource (e.g., the data files of 120, see Fig. 1, 6-13, 16-18) operative to store map information that 
Claim 1, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control values as specified by the map information are machine-learned control (e.g., through 120) responses assigned to the respective sets of control values to maintain a magnitude of the output voltage (e.g., the magnitude of Vout) within regulation over different operational states of the voltage regulator (e.g., see Fig. 1, 6-13, 16-18).
Claim 3, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the sets of control values are sets of control coefficients applied via the controller to process an error signal (e.g., the output of 30, see Fig. 1, 6-13, 16-18).
Claim 4, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the sets of control values are generated via bias (e.g., see [0093]) 
Claim 5, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the prior operational states and current operational states of the voltage regulator include: magnitudes of the output voltage (e.g., the magnitude of Vout received by 130)  and magnitudes of an output current (e.g., the magnitude of Iout received by 130)  supplied by the output voltage to the load (e.g., see Fig. 1, 6-13, 16-18).
Claim 6, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the current operational states of the voltage converter substantially match prior samples of operational states of the voltage converter that map to the corresponding set of control values (e.g., see S240-S274, Fig. 1, 6); and wherein the controller is further operative to select the corresponding set of control values based on a substantial match of the current operational states to the prior samples of operational states of the voltage converter (e.g., when the result of S240 being YES, see Fig. 1, 6).
Claim 7, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the prior operational states of the voltage regulator include first prior operational states and second prior operational states (e.g., the respective sets previous prior operational states stored in the DATA files of 120, see [0061]-[0071], Fig. 1, 6); wherein the respective sets of control values include a first set of control values and a second set of control values (e.g., the respective sets of control values corresponding to the respective sets previous prior operational states stored in the DATA files of 120, see Fig. 1, 6).

Claim 9, ‘836 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the current samples of operational states of the voltage regulator are obtained via sampling multiple operational parameters of the voltage regulator (e.g., the sampled inputs of 130 including U(n), Vout(n), Iout(n), see Fig. 1, 6).
Claim 10, ‘836 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein the current samples of operational settings of the voltage regulator include a respective sequence of multiple data samples for each of the multiple operational parameters of the voltage regulator collected over time (e.g., the sequence sampled inputs  U(n) and U(n−1) of 130, see S130, S150, [0058][0059], Fig. 1, 4).
For method claims 11-20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838